     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         :
              vs.                                 :
                                               CRIMINAL NO. 3:20-CR-237(VLB)
 JEFFREY BACON                                    :
                                               February 11, 2021


               DEFENDANT’S MEMORANDUM IN AID OF SENTENCING
      Jeffrey Bacon concedes that his conduct in this matter was completely

unacceptable and that a period of incarceration is warranted. He is remorseful and

deeply embarrassed. However, he will receive a substantial period of incarceration—

60 months—merely by operation of law. That period is “sufficient but not greater than

necessary” to accomplish the purposes of sentencing. See 18 U.S.C. § 3553a. Mr.

Bacon, himself a survivor sexual abuse, is now in his sixties and will almost assuredly

be on supervision through at least his seventies if not his life. He has sought and

participated in sex offender treatment on his own and transcended many of the issues

that led him to commit this offense. In light of his age, life experiences, and efforts at

rehabilitation, a non-guidelines sentence of 60 months satisfies the purposes of

sentencing.

      Mr. Bacon entered a plea of guilty to distribution of child pornography. His

guidelines range is 108 months to 135 months but he is subject to a mandatory

minimum of 60 months. Child pornography offenses are challenging for all involved

in the court system. The subject is abhorrent. The victims are helpless children. There

is always the concern that a defendant has either harmed a child or will harm one in

the future. It is a natural human reaction to view a defendant in such a case as a
        Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 2 of 14




pervert, distinguishable from other perverts only by the number and nature of images

he has amassed. Just as with any other criminal offense, however, it is necessary to

do more to arrive at a fair, just and reasonable sentence. The sentencing statute, 18

U.S.C. §3553(a), requires the sentencing court to consider the nature and

circumstances of the offense and the history and characteristics of the defendant. It

requires the Court to consider the need for just punishment—i.e., a sentence

“sufficient but not greater than necessary” to achieve the goals of a criminal sentence.

Those goals can be accomplished with the proposed sentence. Mr. Bacon uses Part

I of this memorandum to address his life circumstances as they are relevant to this

offense and sentencing. Part II addresses the constellation of factors relevant to

specific deterrence and rehabilitation unique to this case. Part III addresses the

guidelines as well as the sentences imposed in comparable cases. Part IV concludes

this memorandum.

   I.      MR. BACON’S MODEST UPBRINGING WAS MARRED BY A SIGNIFICANT
           INSTANCE OF ABUSE.

        In most ways, Mr. Bacon had a childhood that was not nearly as difficult as

many who come before this court. Nonetheless, it had several remarkable challenges.

Mr. Bacon was one of five siblings. ¶58. His father was a career postal worked but

maintained a second job in order to make ends meet. ¶54. Clearly, the family did not

live hand-to-mouth but it did not enjoy much in the way of privilege.

              A. A working class childhood marked by abuse.

        Mr. Bacon enjoyed a positive relationship with father: his mother, however, was

a different story. It is not clear, nor does Mr. Bacon know, whether he his mother was

                                           2
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 3 of 14




ever diagnosed with any mental health issues. However, he described her as “selfish,

needy, and problematic.” ¶56. As noted in the PSR she once tried to stab herself in

front of Mr. Bacon, leaving him to intervene and call the police. This caretaking

function of child to parent, rather than parent to child, appeared to be a trend in his

life: Mr. Bacon worked as a teenager to provide financial support to his mother. ¶55.

Clearly, his relationship with one of the adults in his young life was marked by

unusual characteristics.

      The most obviously problematic aspect of Mr. Bacon’s relationship with his

mother is that she pursued and consummated sexual contact with him over a period

of four months. PSR, ¶57. This abuse occurred at the age of 13 and continued for

approximately four months. The abuse ceased after 13 year-old Jeff’s protestations

and it appears that, while it stopped, he never received any type of services to process

these events. Moreover, he obviously continued to live with his mother and the family

went about its business. Even in Jeff’s adult life, there is no evidence that he

addressed the significance of these events—other than that it may, perhaps explain

his heavy drinking in his 20s and early 30s. See PSR, ¶69. Jeff is a fairly taciturn man

and it seems he learned and maintained those ways early on.

      Research suggests that there is a correlation between those who have been

sexually victimized and the perpetration of sexual offenses. For example, a 2001 study

examined whether there was a connection between suffering and perpetrating sexual

abuse on the grounds that this theory was popularly repeated but may be




                                           3
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 4 of 14




apocryphal.1 In fact the study did find such a link, concluding: “The data supports the

notion of a victim-to-victimiser cycle in a minority of male perpetrators but not among

the female victims studied. Sexual abuse by a female in childhood may be a risk factor

for a cycle of abuse in males.” 2 While the data from this study is highly nuanced and

certainly does not suggest that all victims become perpetrators, one of the nuances

is highly relevant to this case.

      This analysis of data deriving from a male cohort attending a forensic
      psychotherapy clinic for antisocial and sexually deviant subjects gives rise to
      some comments and conclusions. It would seem that there are at least two
      subgroups of adult perpetrators of child sexual abuse—a smaller one which
      had previous (self-reported) childhood victim experiences (n=79) and a large
      one which did not (n=146)—it is only for the smaller group that the notion of a
      cycle of sexual abuse can be considered. In this high-risk cohort, derived from
      a forensic pyschotherapy out-patient population, the risk of a being a
      perpetrator is enhanced by prior victim experiences, doubled for incest, more
      so for paedophilia, and even higher for those exposed to both paedophilia [sic]
      and incest. This suggests that, in this selected sample, the experience of being
      a victim of paedophilia may have a more powerful causative influence in giving
      rise to the subject becoming a perpetrator than does incest, and the joint
      experience of being exposed to both paedophilia and incest has the most
      powerful effect.

Id. at 488. Clearly, Mr. Bacon was a victim of incest and, at the age of 13, plausibly a

victim of pedophilia. Significantly, other studies have come to similar conclusions,

burnishing the connection between victimization and perpetration. Notably, a 2007

study on this topic in female study groups concluded: “This study replicates previous

research on all male samples suggesting that the nature of the sexual abuse suffered




1 M. Glasser, et al., “Cycle of child sexual abuse: links between being a victim and
becoming a perpetrator,” Brit.J.Psychiatry, 179, 482-494 (2001).
2 Id. at 482
                                             4
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 5 of 14




in childhood is an important variable in predicting future sexual abuse perpetration.”3

Not only did this experience place Mr. Bacon in a cohort more likely to act out at some

point in his life but the particular characteristics of that experience placed him in one

of most affected risk groups. This, to some extent, explains his conduct.

             B. He nonetheless managed and remained employed as an adult.

      In spite of this experience, Mr. Bacon has been commendably productive for

most of his life. While there is a notable exception involving a workplace injury and

the fallout around that, infra, Mr. Bacon has been consistently employed. He has been

employed at countless factory jobs, construction firms, grocery stores, and even

worked as a real estate agent. ¶¶78-86. Jeff has been, and remains, married to his wife

Cindy for 37 years and the couple has two daughters together. The family regularly

attended the Immanuel Lutheran Church in Bristol and Mr. Bacon taught bible study

classes there when his daughters were children, two decades ago. ¶73. While the

events related to his arrest have caused an understandable rift between Jeff and his

youngest daughter, ¶ 61, he has been a family man who provided for and had a close

relationship with his spouse and children.

             C. Challenges in middle age and old coping skills.

      Mr. Bacon suffered a workplace injury and required surgery on fractured wrist

in 2009. ¶¶ 66, 84-5. He was making $14.20 per hour in the job at which he injured




3K. Christpher, et al, “Female sexual-offenders: Personality pathology as a mediator
of the relationship between childhood sexual abuse history and sexual abuse
perpetration against others,” Child Abuse & Neglect 31 871-883, 871 (2007).
                                          5
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 6 of 14




himself. Working with his hands for most of his life, this injury drastically limited his

ability to perform duties to the employment to which he was accustomed. He collected

workman’s compensation from approximately 2012 to 2014. ¶ 85. In 2014, he returned

to work but was making only $9.75 per hour and in 2016 went to a job that paid $10.25

per hour. ¶¶ 84-83. Mrs. Bacon stated that this was only part time work. Exhibit A,

Letter of Cindy Bacon.

      Mr. Bacon and his wife felt the effects of these setbacks financially and

emotionally. They had always lived a working class lifestyle and had little in the way

of savings or a cushion. As their financial challenges accumulated, they turned into

emotional and relationship challenges that strained the marriage. ¶61. The Bacon’s

fought and blamed one another for their shared strife and barely spoke. Even once

Jeff resumed fulltime employment again in 2017, ¶82, the marital problems this period

caused still lingered. Exhibit A. Cindy describes Jeff as depressed and refusing to

seek help at this time. Id.

      Jeff turned to online pornography as a coping mechanism and to seek escape

from his marital and financial difficulties. It began as simply viewing adult content but

in the course of doing so he found and viewed material that included minors. Cindy

was aware of his conduct insofar as it included adult pornography, because she

discovered evidence from time to time, that Jeff was viewing adult pornography and

entering similarly themed chat rooms. ¶25, 27. She stated:

      He started with porn then as I found out chatting in chatrooms. It bothered me
      but he would not stop. As far as I ever saw or knew it was adults. Till his arrest
      that I found out [it included minors]. It hurt me and still does.


                                           6
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 7 of 14




Exhibit A. His issues with sexual content generally were, at that time, clear between

the two of them. However, as she noted, she was not aware that Jeff was engaged in

more than the viewing adult pornography but that it embraced minors—in terms of

viewing and chats—as well. All told, Mr. Bacon came to possession a total of 19

images of child pornography between his laptop and phone and engage in the,

admittedly reprehensible, conversations that led law enforcement to him. ¶¶ 5-32.

             D. This is no longer Mr. Bacon’s life.

      Jeff finally did get help. He began taking anti-depressants as prescribed by his

primary care physician. ¶71. More importantly, he began seeking counseling from

William Hobson. Importantly, Mr. Hobson is affiliated with the Connecticut

Association for the Treatment of Sex Offenders and runs a therapy practice for people

who struggle with problem sexual behavior. See “Members,” available at

https://www.catso.org/members-and-resources. Mr. Bacon underwent 6 months of

individual counseling attending 1 to 2 sessions per week and then transitioned to

group therapy in July of 2019 shortly before his federal arrest (July 26). He continues

to attend group sessions. As noted in the PSR, a recent weekly progress note reflects

Jeff “received ‘positive feedback from other members about progress he has made

in treatment during the past year.” ¶ 72. Perhaps more importantly, Cindy has also

noticed the changes that have resulted from Jeff’s counseling: “We have talked a lot

[and] he went to cociling [sic] and meds for depression. Jeff is doing very good his

old self and is remorseful and takes full responsibility.” Exhibit A. Clearly, Mr. Bacon

has taken steps to resolve the underlying issues that led to this offense as well as

begun to repair the damage he cause to his family in committing this offense.
                                        7
         Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 8 of 14




         Jeff has known a working class lifestyle since his youth. He has, for the most

part, carried on throughout. As a boy, he cleared suffered abuse that was both

incalculably harmful and incalculably stigmatizes. He lived with that experiences and

moved on. Later in life, when challenges struck, he sought solace in a way that was

not only counterproductive but illegal and damaging to others. He accepts

responsibility and is remorseful for that. He has taken steps to remedy those issues

and the damage they have caused to his relationships and being accepted by into a

family that still love and values him.

   II.      A SENTENCE OF 60 MONTHS WILL SPECIFICALLY DETER AND
            REHABILITATE MR. BACON.

         Mr. Bacon will be 62 this June. Counsel will seek to have his surrender date

delayed until he receives the Covid-19 vaccine so it is difficult to predict precisely

when his sentence will commence. However, assuming a sentence of 60 months, he

will likely be no younger than 66 years old upon his release assuming he receives all

of his good time credit. In the event of a low guidelines sentence of 108 month

sentence, he would be approximately 68 or 69 at the time of release. Given the

mandatory period of supervised release of 5 years, any scenario will surely bring Mr.

Bacon into his 70s still on supervision. Both his age and the continuity of custody

and supervision provide assurances of rehabilitation and specific deterrence. He

addresses each in this section.

         First, these facts form a compelling case for specific deterrence. Assuming,

arguendo, that Mr. Bacon were to have any remaining issues with problem sexual

behavior, the consequences of a violation would be especially high for him. Already

                                            8
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 9 of 14




a grandfather of four, Mr. Bacon has stated that he his wife hope to “mov[e] down

south, where he can enjoy a slower pace of life with his wife and go fishing.” While

the consequences of a second sex offense are customarily serious, it is only more so

for someone at Mr. Bacon’s age: approaching his twilight years, further legal

entanglements could completely deprive him of the yeas he and his wife look forward

to. He has a disproportionate stake leading a law abiding life.

      Second, the math of this case continues the already charted, and trod, path to

rehabilitation. As noted in the PSR and this memorandum, Mr. Bacon has been

attending sex offender treatment for nearly two years now—and is doing well. See

PSR. ¶¶ 3-4, 72. As the PSR further notes, numerous Bureau of Prisons facilities have

inpatient and outpatient, depending upon risk level, sex offender treatment programs.

Mr. Bacon would like to continue to avail himself of these programs. Following a

sentence of 60 months with good time credit, this would result in approximately 6.5

consecutive years of sex offender treatment upon release. But it does not stop there.

The conditions contemplated in ¶¶ 115-18 are almost certainly going to be imposed—

to which the defense has no objection—as conditions of supervised release. Mr.

Bacon will continue to participate in treatment, polygraphs, and sex offender

registration throughout supervised release. This will result in more than a decade of

continuous treatment for a man who has already made significant strides at

rehabilitation and had no issues during the pretrial period. Any potential issues will

be resolved or flagged under this regime.

      Mr. Bacon’s age and years of continuous sex offender treatment operate to

both specifically deter and rehabilitate him.
                                            9
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 10 of 14




   III.      THE GUIDELINES CALCULATION IS CORRRECT BUT NOT THE END OF THE
             ANALYSIS.

          Mr. Bacon does not dispute the guidelines range stated in the plea agreement

and the PSR. His total offense level is 31, his criminal history category is I, and his

sentencing range is 108 to 135 months. However, the court is not bound by this range,

only a mandatory minimum of 60 months, and the ultimate sentence is determined by

application of the 18 U.S.C. § 3553a factors. Perhaps most importantly, a non-

guidelines sentence of 60 months is not out of line with sentences imposed in similar

cases in this district. Mr. Bacon addresses each point in this section of this

memorandum.

          First, it is well established that the parsimony clause of 18 U.S.C. § 3553a

requires a sentence be “sufficient but not greater than necessary” to accomplish the

purposes of sentencing. In determining the appropriate sentence in a given case, the

Court must consider the range of penalties suggested by the Sentencing Guidelines.

United States v. Crosby, 397 F.3d 103, 113 (2d Cir. 2005). However, since United States

v. Booker, 543 U.S. 220 (2005), the Court is no longer bound by the Guidelines range.

As the Second Circuit instructs, it is “emphatically clear that the Guidelines are

guidelines—that is, they are truly advisory.” United States v. Cavera, 550 F.3d 180,

189 (2d Cir. 2008) (en banc). Moreover, “[t]he Guidelines are not only not mandatory

on sentencing courts; they are also not to be presumed reasonable.” Nelson v. United

States, 555 U.S. 350, 352 (2009); see also Rita v. United States, 551 U.S. 338, 351 (2007)

(emphasizing that the only “presumption of reasonableness” that applies to a



                                           10
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 11 of 14




Guidelines sentence is “an appellate court presumption,” not applicable in the initial

sentencing analysis conducted by the District Court).

      Thus, “[e]ven where a district court has properly calculated the Guidelines, it

may not presume that a Guidelines sentence is reasonable for any particular

defendant.” United States v. Dorvee, 616 F.3d 174, 182 (2d Cir. 2010). Rather, the

Guidelines remain “only one of the factors to consider when imposing sentence.” Gall

v. United States, 552 U.S. 38, 59 (2007). The ultimate sentence must represent the

“informed and individualized judgment” of the Court, Cavera, 550 F.3d at 189, based

on the “unique facts” of each case. Gall, 552 U.S. at 54. As a result, the Court is free

to disagree with the Guidelines and may impose a sentence outside the range. In fact,

the Court may craft a sentence that varies significantly from that contemplated by the

Guidelines, so long as such a “major departure” is “supported by a more significant

justification.” United States v. Fareed Mumuni, No. 18-1604-cr, 2019 WL 7196814, at

*10 (2d. Cir. Dec. 27, 2019) (citing Gall, 552 U.S. at 50).

      Second, this is precisely the type of case warrants the independent

examination the Second Circuit called for in United States v. Dorvee, 616 F.3d 174,

184-188 (2d Cir., 2010). In Dorvee, the circuit noted that the child pornography

guidelines are “fundamentally different from most and that, unless applied with great

care, can lead to unreasonable sentences that are inconsistent with what §3553a

requires.” Id. at 184. The reason is that the rest of the sentencing guidelines are based

upon empirical data about studied sentencing outcomes whereas the child

pornography guidelines are based upon Congressional mandates for ever increasing


                                             11
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 12 of 14




numbers. Id. at 185-86. Accordingly, most exacting of Booker type analysis is required

given the realities of the applicable guidelines.

       Third, a downward variance of to 60 months is consistent with similar non-

guidelines sentences given in other cases in this district. For example, In United

States v. Richard Doyle, 3:13-cr-227(MPS) this court varied downward to 60 months

from a sentencing range of 210 to 240 months and an offense level of 37 (600 images)

in the case of a 64 year-old man who worked as a teacher for 35 years. In reviewing

the docket in the pleadings in that case, it appears that defendant was a gay man who

long struggled with his sexuality and social stigma attaching to it. Similarly, in United

States v. Parilla, 3:12-cr-140(VLB) this court sentenced a 49 year-old physician to 60

months, similarly varying downward—by 140 months—from a sentencing range of

210 to 240 months and an offense level of 37. Review of the docket in that proceeding

suggests sexual abuse that defendant suffered as a child, in Boy Scouts, may have

been a basis for the variance. In United States v. Pearce, 3:12-cr-59(SRU), Judge

Underhill imposed a sentence of 60 months varying downward from guidelines range

of 70 to 87 months based upon possession of 10 to 149 images. See Doc. No. 14 (plea

agreement). Similarly, variances based on Dorvee have not be limited exclusively to

child pornography cases. See United States v. McCoy, 2020 U.S.Dist.LEXIS 193993

(D.Ct., 2020)(recalling non-guidelines sentence was imposed in enticement case

based upon Dorvee rationale). The variance Mr. Bacon seeks is by no means unheard

of in this district.

       Mr. Bacon concedes that one fact that may seemingly distinguish his case from

the seemingly quantity driven likes of Doyle and Parilla are the chats he had with the
                                         12
     Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 13 of 14




minor victim and the undercover officer. C.f. U.S.S.G. § 2G2.2. Probation’s description

of those transcripts as “raunchy and lewd from the beginning and [getting]

progressively worse” is accurate. However, the guidelines already account for this

fact insofar as they apply §2G2.1(a) which, as the PSR notes “produces a higher

offense level” of 32. It then adds an additional 2 points on account of the minor victim

being 15. Be this as it may, courts of this district, McCoy, supra, have still varied

downward based upon Dorvee’s reasoning. More to the point: in spite of this

application of a higher offenses level, Mr. Bacon still has a total offense level 6 points

lower than the defendants in Doyle and Parilla. Accordingly, the 4 year variance he

seeks satisfies reasonable analysis just as easily as the 12.5 year variances granted

in those cases.

      The case presents the significant justification required for a downward

variance. First, the law of the circuit almost invites a non-guidelines sentence in a

child pornography cases. Second, Mr. Bacon, like other similarly situated defendants

has a history of childhood sexual abuse that studies show place him a higher risk of

perpetrating an offense—thereby diminishing his culpability. Third, this offense

occurred contemporaneous with a period of significant personal strife. Finally, his

significant efforts at addressing and taking responsibility for his actions and progress

towards rehabilitation are both commendable and provide the court assurances he

will not recidivate in the future.




                                           13
    Case 3:20-cr-00237-VLB Document 71 Filed 02/17/21 Page 14 of 14




   IV.      CONCLUSION.

         A sentence of 60 months is warranted pursuant to the 18 U.S.C. §3553a factors.

Five years in prison is undoubtedly a serious sentence that conveys the seriousness

of the offense. That offense, while very serious is also tempered by the fact that Mr.

Bacon himself is a survivor of a particularly delicate form of childhood sexual abuse

and only committed this offense while going through period of personal strife.

Moreover, he takes full responsibility for his actions and their consequences. At an

age when most people hope to commence their retirements, he will be serving a

prison sentence: this and his commendable efforts toward rehabilitation can assure

the court he will remain law abiding. Accordingly, Mr. Bacon respectfully requests the

court impose a sentence of 60 months followed by an appropriate period of

supervised release.

                                             Respectfully Submitted,

                                             /s/Daniel M. Erwin/s/
                                             By Daniel M. Erwin (ct28947)
                                             FEDERAL DEFENDER’S OFFICE
                                             10 Columbus Boulevard, 6th Floor
                                             Hartford, CT 06106
                                             Tel: (860) 493-6260
                                             Fax: (860) 493-6269
                                             Email: Daniel_Erwin@fd.org

                              CERTIFICATION OF SERVICE

       This is to certify that on February 1, 2021, a copy of the forgoing was filed
electronically via the Court’s CM/ECF system, and by that system, counsel for the
Government has been provided with a copy of the forgoing.

                                     /s/Daniel M. Erwin/s/
                                        Daniel M. Erwin


                                           14
